Citation Nr: 0618350	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epilepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include schizoaffective disorder and emotional 
instability reaction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 reflects he had active service from 
December 1966 to March 1967, with lost time from December 22, 
1966, to March 1, 1967.  The National Personnel Records 
Center (NPRC) has verified that the veteran had 27 days of 
creditable service and that the reason for the lost time is 
unknown.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Depatment of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
epilepsy and emotional instability reaction.  


FINDINGS OF FACT

1.  In a May 1983 rating decision, the RO denied entitlement 
to service connection for epilepsy.  The veteran did not 
appeal that decision, and it became final.

2.  Since the May 1983 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for epilepsy, which is neither cumulative 
nor redundant, and which is, by itself or in combination with 
other evidence, so significant that is must be considered in 
order to fairly decide the merits of the claim, has not been 
received.  

3.  In an April 1987 Board decision, the RO denied 
entitlement to service connection for a psychiatric 
disability.  The veteran did not appeal that decision, and it 
became final.

4.  Evidence received since the final April 1987 Board 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  

5.  On the merits of the claim, there is no competent medical 
evidence of record relating the veteran's current psychiatric 
disability to any disease or injury which occurred during 
active military service.  


CONCLUSIONS OF LAW

1.  The May 1983 rating decision denying service connection 
for epilepsy is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
epilepsy, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric 
disability has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

4.  On the merits of the reopened claim, a psychiatric 
disability, to include schizoaffective disorder and emotional 
instability reaction, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, this was done.

The Board notes the RO sent the veteran a letter in September 
2003 which informed him of the evidence needed to establish 
service connection for epilepsy and a mental disorder.  While 
the September 2003 letter informed the veteran of the types 
of evidence needed to substantiate his initial claim for 
service connection, the letter did not inform him of the 
types of evidence needed to reopen a claim for service 
connection.  However, the Board finds that the veteran has 
not been prejudiced by this omission, for the following 
reasons.

The March 2004 rating decision specifically explained what 
constitutes new and material evidence, and informed the 
veteran of the evidence necessary to warrant entitlement to 
the benefit sought.  In addition, the July 2004 Statement of 
the Case (SOC) contains the complete text of 38 C.F.R. 
§ 3.159, which advises the veteran of VA's duty to assist him 
in substantiating his claim under the VCAA as well as his 
duty to provide any evidence in his possession that pertains 
to his claim, and also the 38 C.F.R. § 3.156(a), which 
explains the need for new and material evidence.  Thus, the 
notice supplied to the veteran was in substantial compliance 
with Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, at 
1333.  

The Board finds that any defect with respect to the language 
of the VCAA notice requirements was harmless error.  The 
content of the September 2003 letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following the September 2003 
letter, the July 2004 SOC and August 2004 Supplemental 
Statement of the Case (SSOC) were issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the language of the 
notice.  Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

1.  Epilepsy

Entitlement to service connection for epilepsy was denied in 
a rating decision dated May 1983.  At that time, the RO 
considered a December 1966 service medical record which 
reflects the veteran had a history of epilepsy for four years 
with his last seizure occurring the night before.  The RO 
denied the veteran's claim because the evidence showed his 
epilepsy existed prior to service and was not aggravated 
therein.  The veteran did not appeal the RO's determination; 
therefore, the May 1983 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

Since the May 1983 rating decision, the new evidence that has 
been submitted in support of this claim includes a March 1985 
report of medical examination from the Texas Department of 
Corrections (DOC) which reflects the veteran reported having 
a "vague history" of epilepsy but denied having seizures or 
taking medication.  

While the March 1985 report of medical examination notes the 
veteran's history of epilepsy, the evidence does not show the 
veteran's pre-existing epilepsy was aggravated during service 
or that he currently has epilepsy that is related to disease 
or injury incurred in service.  In this regard, the Board 
notes the March 1985 report of medical examination does not 
contain any subjective complaints or objective medical 
evidence related to epilepsy or symptoms generally associated 
with epilepsy and there is no other medical evidence of 
record showing the veteran is currently receiving treatment 
for epilepsy.  

The Board does not doubt the veteran sincerely believes 
service connection is warranted for epilepsy; however, there 
is no medical evidence showing his epilepsy was aggravated 
during service or is otherwise related to military service.  
Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for epilepsy.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, we must conclude that no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

2.  Emotional instability reaction

Entitlement to service connection for emotional instability 
reaction was denied in a rating decision dated April 1986.  
At that time, the RO considered service medical records which 
reflected the veteran was diagnosed with emotional 
instability reaction in March 1967.  The RO denied the 
veteran's claim on the basis that his emotional instability 
reaction is a congenital or developmental abnormality and, as 
such, is not compensable under VA regulations.  The veteran 
appealed the RO's determination and, in April 1987, the Board 
determined that service connection for a psychiatric disorder 
was not warranted, noting there was no medical evidence 
showing the veteran had an acquired psychiatric disorder.  In 
denying the veteran's claim, the Board also noted that the 
service medical records showed the veteran was diagnosed with 
an emotionally unstable personality which is not a disability 
for the purposes of establishing entitlement to VA 
compensation benefits.  The April 1987 Board decision was 
final.  See 38 U.S.C.A. § 7105.  

Since the April 1987 Board decision, the new evidence that 
has been submitted includes a December 1985 progress note 
from the Texas DOC which reflects the veteran was diagnosed 
with atypical psychosis.  Also submitted were private medical 
records from the Helen Farabee Mental Health Center which 
reflect the veteran was diagnosed with schizoaffective 
disorder after psychological evaluation in January 2000.  

At the time of the last final decision, there was no medical 
evidence showing the veteran currently had a psychiatric 
disorder.  Since the April 1987 Board decision, the veteran 
has provided evidence showing he is currently diagnosed with 
schizoaffective disorder, and in determining whether new and 
material evidence has been submitted to reopen a claim for 
service connection, we presume the credibility of all 
evidence.  Therefore, the Board finds that such evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for a psychiatric disability may be reopened.  See 
38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
To the extent that the evidence now shows the veteran has a 
psychotis, his claimed psychiatric disability is a disease 
potentially subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Applying the legal criteria above, the Board finds that, 
while it appears that the veteran has a current psychiatric 
problem, there is no competent and probative medical evidence 
indicating that the veteran's psychiatric disorder is 
causally related to service, or that a psychotic disorder was 
manifested within one year after his separation from service.  

As noted, the veteran is currently diagnosed with 
schizoaffective disorder, depressed type.  See May 2003 
private progress note.  The service medical records do not 
contain any complaints, treatment, or findings related to a 
psychiatric disorder.  The Board specifically notes that a 
mental status evaluation conducted prior to the veteran's 
separation from service in March 1967 did not reveal a 
psychiatric disorder.  The Board does note the veteran was 
diagnosed with emotional instability reaction in March 1967.  
However, as noted above, emotional instability reaction is a 
personality disorder, which is not compensable as a disease 
or injury under VA regulations.  See 38 C.F.R. § 3.303(c).  
Nonetheless, service connection may be granted if the 
evidence shows that an acquired psychiatric disability was 
incurred in service and was superimposed upon the veteran's 
pre-existing emotional instability reaction, or that his 
current diagnoses are otherwise related to service.  

Based upon the record, however, the first time the veteran is 
shown to be diagnosed with an acquired psychiatric disorder 
is in a private medical record from the Texas DOC dated 
December 1985, which the Board notes is more than 15 years 
after he was separated from service.  At that time, the 
veteran was diagnosed with an atypical psychosis after 
reporting that he had experienced auditory and visual 
hallucinations.  In November 1999, the veteran presented to a 
private mental health clinic and was diagnosed with 
schizoaffective disorder after clinical assessment.  The 
veteran's diagnosis was continued in a January 2000 
psychiatric evaluation.  See also May 2003 private progress 
note.  

Although the veteran is currently diagnosed with 
schizoaffective disorder, the evidence does not show a nexus 
between the veteran's current diagnoses and his period of 
active military service.  In fact, no medical professional 
has ever attributed the veteran's current psychiatric 
disorder to service, to include the emotional instability 
reaction diagnosed therein.  In this context, the Board notes 
the examiner who conducted the January 2000 psychiatric 
evaluation noted that the veteran's psychotic symptoms 
started early in his life and continued into his teenage 
years.  Even if we accepted that the veteran's psychiatric 
disorder existed prior to service, the service medical 
records do not contain any evidence that his psychiatric 
disorder was aggravated during service.  In this regard, the 
Board again notes that mental status evaluation conducted 
prior to the veteran's separation from service in March 1967 
did not reveal any psychiatric disorder.  

The veteran was given an opportunity to submit additional 
evidence in support of his claim, but the evidence of record 
does not contain any medical opinion relating the veteran's 
psychiatric problems to service.  With no competent and 
probative medical evidence indicating that the veteran's 
current psychiatric disorder is causally related to his 
period of active military service, the claim for service 
connection must be denied.  See Hickson, supra.

In evaluating the veteran's claim, the Board notes a VA 
examination has not been conducted.  The Board finds, 
however, that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
this claim.  Specifically, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the evidence does not indicate that the 
veteran's current psychiatric disability may be associated 
with his active service, as the service medical records are 
negative for findings related to a psychiatric disorder, he 
was first diagnosed with a psychiatric disorder more than 15 
years after service, and no medical professional has related 
his current diagnosis to service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a causal connection between the disability and 
service).  

The Board does not doubt the veteran sincerely believes his 
psychiatric disorder is caused by service.  However, there is 
no indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a psychiatric disability, to include 
schizoaffective disorder and emotional instability reaction, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for epilepsy is not reopened, 
and the appeal is accordingly denied.

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder and emotional instability 
reaction, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


